DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written description lacks explanation how to
 
“determining a lateral offset between the projectile and the target using the time delay; 
and determining an angle, theta, using the lateral offset and the time delay”

It is important to note that time delay is just a TDOA which is the description of the angle. Basically by using time delay between two sensors one can easily obtain the angle and only then obtain 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards US 9709372 B2.
Regarding claim 21 Edwards teaches
21. A guided munition, comprising; 
a tail sensor(42) located on a tail portion of the guided munition(fig. 2b) for(intended use no patentable weight) detecting a laser beam;  23Docket No.: 17-3779 
a forward sensor(38) located on a forward portion of the guided munition and detecting a reflected signal from a target; (fig. 2b with 3a)
a computer readable storage device having instructions, which when executed by a processor, cause the processor to execute: 
determining a first time at which the laser beam is detected via the tail detector; (col 5 lines 23-36)
determining a second time at which the reflected signal is detected via the front detector;  (col 5 lines 23-36)
comparing the first time to the second time to determine a time delay; (inherent col 2 lines 9-15, phase relationship is calculated in order to obtain the angle which means phase difference and which means time difference.)
determining a angle between the guided munition and the target using the time delay; (implicit col 2 lines 1-15)
determining a detonation start time when the guided munition is approximately perpendicular to the target; (col 2 lines 15-20, col 4 line 26-59)and 
determining the detonation time using the angle and the time delay.(col 5 lines 23-36)
but does not explicitly teach obtaining lateral offset.
Although Edwards does not say obtaining lateral offset it is just a matter of the simple geometry, as Edwards teaches obtaining the range(see abstract) and angle the lateral offset is jus a R*sin(theta).
And theta=90 degree correspond to minimum lateral distance. 
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Edwards to use lateral distance instead of the angle as the parameters are completely equivalent and obvious for one of ordinary skills in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645